Citation Nr: 9912900	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-02 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a chronic left leg 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to September 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for a chronic left 
leg disability, a psychiatric disorder, and PTSD. 


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that tends to link a current left leg disability to his 
period of service.

2.  The veteran has not provided competent evidence that 
tends to relate a current acquired psychiatric disorder, to 
include PTSD, to his military service.


CONCLUSIONS OF LAW

The veteran's claim of entitlement to service connection for 
a chronic left leg disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include a PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The service personnel records reflect that the 
veteran was stationed at Fort Knox, Kentucky, and Fort Lee, 
Virginia, from July 1962 until December 1962, and that he was 
at Fort Lewis, Washington, from December 1962 until his 
release from service in September 1963.  The veteran had no 
overseas service.  He was absent without leave for 4 days in 
May 1963 and was in confinement at Fort Lewis, Washington, 
for 92 days, from June 1963 until September 1963.

The veteran's service medical records are of record and 
include an enlistment examination and separation examination.  
At enlistment, the veteran did not report any complaints or 
problems related to the left leg or any psychiatric 
disorders. Noted in a June 1963 neuropsychiatric evaluation 
is that the veteran displayed adjustment difficulties in 
service.  The psychiatrist recited the veteran's reported 
incidents during service, including a 30-day sentence in May 
1963 due to a Summary Court Martial after having been four 
days absent without leave.  On examination, the psychiatrist 
rendered a diagnosis of chronic and moderate passive-
aggressive reaction, manifested by the indirect expression of 
anger and hostility, stubbornness, procrastination, passive 
obstructionism, and impaired judgment and insight.  Overall, 
the psychiatrist noted that the veteran's disorder is a 
result of a basic character and behavior disorder.  In July 
1963 the veteran was referred to a stockade dispensary 
because confinement officers thought that he may have been in 
a fight.  Examination revealed that his right eye was 
slightly swollen and red and his bottom lip was swollen and 
lacerated.  When the veteran was examined in August 1963 
prior to his separation from service, he reported a history 
of "cramps in leg."  The examiner commented that this was 
of no clinical significance and that there was no history of 
serious illness or injury.   Examination in September 1963 
noted the prior diagnosis of passive aggressive reaction.  
Clinical evaluation was negative for any left leg 
abnormality.

Post-service records include VA outpatient records dated from 
1990 to 1995, in which multiple references are made to 
chronic lower left leg complaints.  Overall, the reports 
reveal the veteran's recited history of an in-service 
incident affecting his left leg, primarily from the knee 
down.  The veteran complained of chronic pain, instability, 
and numbness.  In a medical record dated in July 1992, the 
veteran sought treatment for chronic pain reportedly from an 
injury to the left knee.  Also included in the record dated 
in July 1992 is a private medical doctor's statement in which 
it is noted that the veteran had paresthesia in both legs 
with numbness in the left knee area.  Again, in a July 1994 
VA clinical record, the veteran was treated for complaints of 
pain and numbness in the left leg.  

The records for this period of time also disclose diagnoses 
of PTSD and personality disorders.  In pertinent part, in an 
April 1990 psychosocial assessment, the examiner rendered a 
diagnostic impression of rule-out explosive disorder, rule-
out PTSD, and narcissistic personality.  Included in that 
assessment is a history recited by the veteran of having 
served 26 months in Da Nang, Vietnam, until 1972.  Further, 
the veteran reported having flashbacks, but stated that he 
generally suppressed anything related to his reported time in 
Vietnam.

In a patient profile dated in September 1990, the record 
discloses a reference to PTSD as occurring in the 1970s.  
Subsequent clinical records throughout the period from 1990 
to 1995 refer to PTSD and psychological problems due to 
marital problems and personality disorders.  In several 
psychological reports dated in December 1994 and January 
1995, the examiner referred to the veteran's PTSD and 
explosive disorder, noting that the veteran was trying to 
cope with triggers that caused him to recall his combat time 
in Vietnam.  

During his personal hearing in February 1995, the veteran 
testified that during service in Fort Lee, Virginia, a 
soldier backed into the veteran's car door, which was open at 
the time, causing the door to close on his left leg.  The 
veteran further testified that he was taken to the hospital, 
and upon release, was told that he needed to stay off his leg 
for three days.  When asked when this incident occurred, the 
veteran responded some time in October or November of 1962.  
The veteran also stated that x-ray studies had been done that 
showed bruising of the muscles and tendons, and that he was 
given codeine for the pain.  Also, the veteran stated that he 
was not bothered by much pain afterward, so he did not seek 
any treatment.  The next time that he noticed any problems 
with his leg was in 1971 when he was in school, and he went 
to a clinic.  As to the veteran's current problems, he stated 
that his leg "goes out" on him because it is numb, and that 
this problem has gotten progressively worse.  Mostly, the 
veteran stated that the problem area is the shin to the ankle 
on the left side.  The veteran further stated that when he 
was treated recently, on two occasions, VA examiners told him 
that his current symptoms could possibly be related to the 
injury in service.

As to the veteran's psychiatric problems, he testified that 
in 1963 after a "run-in" with a Captain he had been 
confined to his room under a Summary Court Martial.  After 
two weeks, he returned to his training and was sent to an 
operation in Yakima, Washington.  According to the veteran, 
at one point, when he was returning to the base, he was 
arrested for being away without leave.  The veteran testified 
that he was sent to the stockade under a Special Court 
Martial for 60-90 days lock-up.  He stated that a riot broke 
out there and he was accosted.  The veteran also stated that 
he was removed from that unit and placed in a less supervised 
area where he was placed on garbage detail.  The veteran 
stated that since that riot, he does not trust anyone.  When 
asked about any treatment the veteran received after the 
fight, he said that the medics visited the area.  The veteran 
testified that he had a head injury, bruises and kick marks 
on his legs and back.  The veteran also made reference to a 
visit with a psychiatrist and was told of a personality 
disorder.  He stated that he was then discharged and was 
treated about 60 days afterward at the county hospital.  The 
veteran testified that he was given some pills and a therapy 
session and nothing more at that time. As to any other 
treatment, the veteran stated that he sought treatment in 
1969, 1970, and 1971, and was a student until sometime in 
1974.  After school, the veteran stated that he had a job 
with a plumbing and electrical company, but was discharged 
from his job because he could not get along well with his 
coworker.  The veteran also stated that he gets agitated 
easily, particularly when people do not pay attention to what 
he has to say.  The veteran testified that prior to service, 
he was a very quiet person and did not get easily excited.  
According to the veteran, at that point when he was locked in 
the stockade, things began to change with him and he could no 
longer trust people.

Analysis -- Left leg disability.  Service connection may be 
granted for a disability resulting from chronic disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Before reaching the merits of the veteran's claims, the 
threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  A well grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of current disability (a medical 
diagnosis); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) evidence of a nexus between the inservice disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 
Vet. App. 341 (1996).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

The record in this case does not establish that the veteran 
has a current disability of the lower left leg.  The Board 
recognizes that VA outpatient records dated from 1990 to 
1995, as cited above, consistently refer to the veteran's 
complaints of numbness and pain in the left knee and lower 
left extremity, and that examiners have noted the veteran's 
reported history of in-service left leg injury.  However, no 
physician has ever rendered a diagnosis related to any lower 
left leg disability.  As stated above, competent medical 
evidence of current disability is required to establish a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93.  
No physician has identified pathology to account for the 
veteran's complaints regarding his left leg.  Thus, the first 
element of a well grounded claim has not been met in this 
case, i.e., evidence of current disability.  Rabideau v. 
Derwinski, 2. Vet. App. 141.

Although the veteran is competent to provide evidence as to 
an in-service injury to his left leg, he is not competent to 
establish that any such injury resulted in chronic residuals 
or that any current left leg symptoms are related to any in-
service left leg injury.  The veteran has not submitted any 
medical evidence that supports a finding that an in-service 
leg injury resulted in a chronic left leg disability or that 
any current left leg symptoms are related to an in-service 
left leg injury.  Significantly, no abnormality of his left 
leg was identified when the veteran was examined prior to his 
separation from service in 1963.  Also, during his personal 
hearing conducted in February 1995, the veteran himself 
stated that he did not begin to experience any problems 
related to his left leg until he began college studies in 
1971, eight years after separation from service.  
Accordingly, the record is negative for competent evidence of 
a chronic left leg condition during service, the veteran has 
not indicated that he experienced continuity of 
symptomatology from the time of the injury in 1962 until 
1971, and competent evidence of current left leg disability 
is not of record.  Thus, the Board concludes that the veteran 
in this case has not presented evidence of a well grounded 
claim of service connection for residuals of a left leg 
injury.

A Psychiatric Disorder, including PTSD.  As noted above, a 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C. § 5107(a).  A well-grounded PTSD claim is one where 
the appellant has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).  The appellant's evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded.  "Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet.App. 19, 21 (1993) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Samuels v. West, 11 Vet. 
App. 433 (1998); and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992)). 

Here, all of the appellant's PTSD diagnoses are based upon 
his fictitious recitation of combat experience in Vietnam.  
None of these PTSD diagnoses refers to any non-fictional in-
service incident, such as the riot that reportedly occurred 
in July 1963 while the veteran was incarcerated, as a 
potential in-service stressor.  Thus, for the purpose of 
determining whether the appellant has submitted a well 
grounded PTSD claim, the alleged stressor is the appellant's 
combat experience in Vietnam.  However, the record is 
absolutely clear that the appellant had no service in 
Vietnam, much less saw combat in that country.  Although lay 
evidence of a PTSD stressor is generally presumed to be 
truthful, the appellant's testimony as to his Vietnam combat 
experience is inherently incredible, and the Board is not 
required to accept his assertions as true.  Cf. King and 
Samuels, both supra.  Because there is no diagnosis of PTSD 
that is linked to any incident of the veteran's military 
service which is not inherently incredible, his PTSD claim is 
not well grounded.  There is no link, established by medical 
evidence, between current psychiatric symptomatology and any 
in-service stressor that is not inherently incredible.

The Board acknowledges that the veteran asserts that he was 
involved in a stockade riot while incarcerated during 
service, and as such, developed PTSD and related 
psychological problems.  However, no medical evidence has 
been submitted which tends to link any current psychiatric 
symptoms to this incident.  Even if the Board were to accept 
the veteran's contentions that a riot occurred during his 
period of confinement during service, and that such incident 
constituted a verified "stressor," the veteran has failed 
to provide competent evidence of a relationship between such 
stressor and any current psychiatric symptoms.  Thus, his 
claim of entitlement to service connection for PTSD in this 
regard is not well grounded.

Additionally, the veteran's claim of entitlement to service 
connection for other psychiatric disorders similarly fails 
for lack of competent evidence to link any post-service 
psychiatric disorder to his period of active service.  The 
only reference during service to any psychiatric disorder is 
a diagnosis of passive-aggressive reaction, not a disorder 
recognized by VA law as one that affords a veteran 
entitlement to service connection.  38 C.F.R. § 3.303(c) 
(1998).

The veteran's lay statements do not constitute competent 
opinions so as to provide a medical link between post-service 
psychiatric disability and service.  Where the issue involves 
medical etiology, such as the nexus between current 
disability and an in-service injury or disease, the veteran 
must offer competent medical evidence in support of his 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
There is no evidence of record to demonstrate that the 
veteran is medically skilled and trained so as to render a 
medical opinion competent.  Therefore, absent competent 
evidence to substantiate a medical link between current 
psychiatric disorders and any incident of his service which 
is not inherently incredible, the veteran's service 
connection claim fails.


ORDER

Service connection for lower left leg disability is denied.

Service connection for a psychiatric disorder, to include a 
PTSD, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

